                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JOHN HOLMQUIST,

                      Plaintiff,                                     7:18CV5003

        vs.                                                  AMENDED ORDER
                                                       SETTING FINAL SCHEDULE FOR
                                                          PROGRESSION OF CASE
TYSON FRESH MEATS, INC.,

                      Defendant.

       This matter is before the Court on the parties’ Joint Motion for Extension of Case
Progression Deadlines. (Filing No. 39.) The motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court's earlier progression orders remain in
effect, and in addition to those provisions, the following shall apply:

       1.     Motion to Dismiss and Motions for Summary Judgment. Motions to dismiss
and/or for summary judgment shall be filed not later than October 30, 2019. See NECivR 56.1
and NECivR 7.1.

       2.     Discovery Deadlines:

              a. Deposition Deadline. All depositions, whether or not they are intended to be
                 used at trial, shall be completed by September 13, 2019.

              b. Written Discovery Deadline. All interrogatories, requests for admission and
                 requests for production or inspection, whether or not they are intended to be
                 used at trial, shall be completed by July 31, 2019. Counsel may stipulate to
                 extensions of time to respond to discovery requests in accordance with Fed. R.
                 Civ. P. 29, but such extensions shall not extend any of the dates in this order;
                 any request to extend the deadlines of this order shall be sought by motion.

              c. Discovery Motions. Discovery motions shall be filed not later than May 31,
                  2019, as to matters which are then ripe for decision; discovery matters arising
                  after that date may be the subject of motions until the deposition deadline.
                  Counsel are reminded of the provisions of NECivR 7.1(i). Motions to compel
                  shall not be filed without first contacting the chambers of the undersigned
                  magistrate judge to set a conference to discuss the parties’ dispute. The
                  deadline for discovery motions that arose after March 29, 2019 is September
                  20, 2019.
        3.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                a. Nonexpert Witnesses - On or before March 6, 2020: The name, address and
                   telephone number1 of each witness, separately identifying those whom the party
                   expects to present and those whom the party may call if the need arises.

                b. Deposition Testimony and Discovery - The designation of discovery
                   testimony and discovery responses intended to be utilized at trial is not required
                   at this time.

                c. Trial Exhibits - On or before March 6, 2020: A list of all exhibits it expects
                   to offer by providing a numbered listing and permitting examination of such
                   exhibits, designating on the list those exhibits it may offer only if the need
                   arises.

                d. Waiver of Objections. Any and all objections to the use of the witnesses,
                   deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                   above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                   that a deponent is available to testify at the trial, shall be made a part of the
                   pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                   and 403) is a waiver of such objections, unless excused by the Court for good
                   cause shown.

        4.      Motions in Limine.

                a. Motions in limine challenging the admissibility of expert testimony at trial
                   under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
                   (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993),
                   shall be filed by October 4, 2019, and accompanied by a request for a hearing
                   if necessary. Failure to timely move for a hearing may constitute waiver of the
                   request for a hearing.

                b. Any other motions in limine shall be filed on or before March 31, 2020.

        5.       A telephonic conference to discuss the status of case progression and the parties’
interest in settlement will be held with the undersigned magistrate judge on March 16, 2020 at
3:00 p.m. Telephonic case conference instructions are found at Filing No. 18 herein.



        1
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
                                                    2
        6.       The Final Pretrial Conference with the assigned magistrate judge is set for April
15, 2020, at 10:00 a.m. It will be held via Internet/Teleconferencing. Internet/teleconference
instructions are found at Filing No. 27 herein. (If the parties would prefer to appear in person for
the pretrial conference, please email chambers at bazis@ned.uscourts.gov, copying all parties. The
in-person pretrial conference will be held in my chambers, Suite 2271, Roman L. Hruska United
States Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The final pretrial conference shall
be attended by lead counsel for represented parties.) Counsel shall complete prior to the pretrial
conference, all items as directed in NECivR 16.2.2 By the time of the pretrial conference, full
preparation for trial shall have been made so that trial may begin immediately thereafter. The
pretrial conference will include a discussion of settlement, and counsel shall be prepared through
investigation, discovery and communication with clients and insurers, if any, to discuss fully the
subject of settlement, including realistic expectations about liability, obstacles to agreement, offers
made, and offers which can be made at the conference. Counsel shall be prepared to make
additional offers or proposals for settlement in behalf of their clients at the pretrial conference, and
counsel shall be prepared to make or opine on recommendations for further negotiations and
conferences. All documents and objects expected to be introduced as exhibits shall be physically
numbered and inspected no later than April 10, 2019. The parties’ proposed Pretrial Conference
Order and Exhibit List(s) must be emailed to bazis@ned.uscourts.gov, in Word format, by 3:00
p.m. on April 10, 2020.

       7.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge's office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than April 17, 2020, plaintiff or plaintiff's counsel shall serve on
                  Defendant or Defendant's counsel a written, updated settlement proposal. Not
                  later than April 24, 2020 Defendant or Defendant's counsel shall respond in
                  writing to such proposal not later than one week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a
                  party and/or counsel for one or more of the parties. For purposes of this



       2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                   3
                   paragraph, a jury is considered summoned for a trial at noon the business day
                   prior to the designated date of trial.

       8.      A 5-day jury trial is set to commence, at the Court's call, during the week of May
11, 2020, in North Platte, Nebraska, before the Honorable Joseph F. Bataillon, Senior United
States District Court Judge. Unless otherwise ordered, jury selection shall be at the
commencement of trial.

        9.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 14th day of March, 2019.

                                                     BY THE COURT:



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                4
